      Case 3:19-cv-01850-B Document 1 Filed 08/02/19               Page 1 of 13 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


KIM TURNER,                                   )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
HK & EW INVESTMENTS INC. and                  )
WH & ES INVESTMENT LLC,                       )
                                              )
                       Defendant.             )

                                          COMPLAINT

        COMES NOW, KIM TURNER, by and through the undersigned counsel, and files this,

her Complaint against Defendant, HK & EW INVESTMENTS INC. and WH & ES

INVESTMENT LLC, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                         JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff, KIM TURNER (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                  1
     Case 3:19-cv-01850-B Document 1 Filed 08/02/19                  Page 2 of 13 PageID 2



performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.      Defendant, HK & EW INVESTMENTS INC. (hereinafter “HK & EW

INVESTMENTS INC.”), is a Texas company that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, HK & EW INVESTMENTS INC., may be properly served with

process via its registered agent for service, to wit: Christopher Seung-Chan Kye, Registered

Agent, 6423 Escena Blvd., #2061, Irving, TX 75039.

        9.      Defendant, WH & ES INVESTMENTS LLC (hereinafter “WH & ES

INVESTMENTS LLC”), is a Texas limited liability company that transacts business in the State

of Texas and within this judicial district.

        10.     Defendant, WH & ES INVESTMENTS LLC, may be properly served with

process via its registered agent for service, to wit: Christopher Seung-Chan Kye, Registered

Agent, 6423 Escena Blvd., #2061, Irving, TX 75039.



                                                 2
     Case 3:19-cv-01850-B Document 1 Filed 08/02/19               Page 3 of 13 PageID 3



                                 FACTUAL ALLEGATIONS

       11.     On or about March 18, 2019, Plaintiff was a customer at “Gui-Rock Korean

BBQ,” a business located at 2625 Old Denton Road, Carrollton, TX 75007, referenced herein as

the “Gui-Rock.” Prior to the filing of this Lawsuit, Plaintiff drove by Gui-Rock Korean BBQ,

observed the exterior barriers to access were still present and was dissuaded from patronizing the

Restaurant.

       12.     Plaintiff lives only six miles from Gui-Rock and the Property and is routinely

driving near Gui-Rock and the Property as it is only a few meters from the President George

Bush Turnpike, a road frequently traversed by Plaintiff.

       13.     HK & EW INVESTMENTS INC. is the lessee or sub-lessee of the real property

and improvements that are the subject of this action.

       14.     WH & ES INVESTMENTS LLC is the owner or co-owner of the real property

and improvements that Gui-Rock is situated upon and that is the subject of this action, referenced

herein as the “Property.”

       15.     Plaintiff’s access to the business(es) located at 2625 Old Denton Road, Carrollton,

TX    75007, Dallas County Property Appraiser’s parcel number 140409000A0010700 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of her disabilities, and he will be denied and/or limited in the future unless and until

Defendants, HK & EW INVESTMENTS INC. and WH & ES INVESTMENT LLC, are

compelled to remove the physical barriers to access and correct the ADA violations that exist at

Gui-Rock and the Property, including those set forth in this Complaint.

       16.     Plaintiff has visited Gui-Rock and the Property at least once before as a customer



                                                3
     Case 3:19-cv-01850-B Document 1 Filed 08/02/19                  Page 4 of 13 PageID 4



and advocate for the disabled. Plaintiff intends on revisiting Gui-Rock and the Property within

six months or sooner, as soon as the barriers to access detailed in this Complaint are removed

and Gui-Rock and the Property are accessible again. The purpose of the revisit is to be a regular

customer, to determine if and when Gui-Rock and the Property are made accessible, and to

maintain standing for this lawsuit for Advocacy Purposes.

       17.     Plaintiff intends on revisiting Gui-Rock and the Property to purchase goods

and/or services as a regular customer living in the vicinity as well as for Advocacy Purposes, but

does not intend to re-expose herself to the ongoing barriers to access and engage in a futile

gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       18.     Plaintiff travelled to Gui-Rock and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Gui-Rock and the

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at Gui-Rock and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive


                                                  4
    Case 3:19-cv-01850-B Document 1 Filed 08/02/19                  Page 5 of 13 PageID 5



               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,



                                                 5
    Case 3:19-cv-01850-B Document 1 Filed 08/02/19                 Page 6 of 13 PageID 6



1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     Gui-Rock is a public accommodation and service establishment.

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     Gui-Rock must be, but is not, in compliance with the ADA and ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.      Plaintiff has attempted to, and has to the extent possible, accessed Gui-Rock and

the Property in her capacity as a customer at Gui-Rock and the Property and as an independent

advocate for the disabled, but could not fully do so because of her disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at Gui-Rock and

the Property that preclude and/or limit her access to Gui-Rock and the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       31.     Plaintiff intends to visit Gui-Rock and the Property again within six months or

sooner as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Gui-Rock and the Property, but will be unable to fully do so because of her disability and the



                                                 6
     Case 3:19-cv-01850-B Document 1 Filed 08/02/19                Page 7 of 13 PageID 7



physical barriers to access, dangerous conditions and ADA violations that exist at Gui-Rock and

the Property that preclude and/or limit her access to Gui-Rock and the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       32.     Defendants, HK & EW INVESTMENTS INC. and WH & ES INVESTMENT

LLC, have discriminated against Plaintiff (and others with disabilities) by denying her access to,

and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of Gui-Rock and the Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       33.     Defendants, HK & EW INVESTMENTS INC. and WH & ES INVESTMENT

LLC, will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, HK & EW INVESTMENTS INC. and WH & ES INVESTMENT LLC, are

compelled to remove all physical barriers that exist at Gui-Rock and the Property, including

those specifically set forth herein, and make Gui-Rock and the Property accessible to and usable

by Plaintiff and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Gui-Rock and the Property and the full and equal enjoyment of the goods, services,

facilities, privileges, advantages and accommodations of Gui-Rock and the Property include, but

are not limited to:

       (a)     ACCESSIBLE ELEMENTS:




                                                    7
Case 3:19-cv-01850-B Document 1 Filed 08/02/19                  Page 8 of 13 PageID 8



  (i)     The Property lacks an accessible route from the sidewalk to the accessible

          entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

          violation made it difficult for Plaintiff to access the units of the Property.

  (ii)    The access aisle to the accessible parking space is not level due to the presence of

          an accessible ramp in the access aisle in violation of Section 502.4 of the 2010

          ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

          exit and enter their vehicle while parked at the Property.

  (iii)   The accessible curb ramp is improperly protruding into the access aisle of the

          accessible parking space in violation of section 406.5 of the 2010 ADAAG

          Standards.    This violation made it difficult and dangerous for Plaintiff to

          exit/enter their vehicle.

  (iv)    There is an excessive vertical rise at the base of the accessible ramp in violation

          of Sections 303.2 and 405.4 of the 2010 ADAAG standards. This violation made

          it dangerous and difficult for Plaintiff to access public features of the Property.

  (v)     The Property has an accessible ramp leading from the accessible parking space to

          the accessible entrances with a surface slope exceeding 1:12 in violation of

          Section 405.2 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to access the units of the Property.

  (vi)    The accessible ramp side flares have a slope in excess of 1:10 in violation of

          Section 406.3 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to access the units of the Property.

  (vii)   The to-go/take-out counter in Gui-Rock is lacking any portion of the counter that

          has a maximum height of 36 (thirty-six) inches from the finished floor in violation



                                             8
Case 3:19-cv-01850-B Document 1 Filed 08/02/19                     Page 9 of 13 PageID 9



           of Section 904.4 of the 2010 ADAAG standards, all portions of the to-go/take-out

           counter exceed 36 (thirty-six) inches in height from the finished floor. This

           violation made it difficult for Plaintiff to properly transact business at the

           Property.

  (viii)   Defendants fail to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.



  GUI-ROCK RESTROOMS

  (i)      The actionable mechanism of the paper towel dispenser in the restroom is located

           outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the

           2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to safely utilize the restroom facilities.

  (ii)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

           2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to locate accessible restroom facilities.

  (iii)    The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

           are not insulated or configured to protect against contact in violation of Section

           606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

           any disabled individual to safely utilize the restroom facilities.

  (iv)     The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

           the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

           disabled individual to safely utilize the restroom facilities.




                                              9
   Case 3:19-cv-01850-B Document 1 Filed 08/02/19                  Page 10 of 13 PageID 10



       (v)     The door hardware of the bathroom entrance has operable parts which require

               tight grasping, pinching or twisting of the wrist in violation of Section 309.4 of

               the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

               disabled individual to utilize the restroom facilities.

       (iii)   The hand operated flush control is not located on the open side of the accessible

               toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       35.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Gui-Rock and the

Property.

       36.     Plaintiff requires an inspection of Gui-Rock and the Property in order to

determine all of the discriminatory conditions present at Gui-Rock and the Property in violation

of the ADA.

       37.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       38.      All of the violations alleged herein are readily achievable to modify to bring Gui-

Rock and the Property into compliance with the ADA.

       39.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Gui-Rock and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       40.     Upon information and good faith belief, the removal of the physical barriers and



                                                 10
   Case 3:19-cv-01850-B Document 1 Filed 08/02/19                   Page 11 of 13 PageID 11



dangerous conditions present at Gui-Rock and the Property is readily achievable because

Defendants, HK & EW INVESTMENTS INC. and WH & ES INVESTMENT LLC, have the

financial resources to make the necessary modifications.

       41.     Upon information and good faith belief, Gui-Rock and the Property have been

altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants, HK & EW INVESTMENTS INC. and WH & ES INVESTMENT LLC, are required

to remove the physical barriers, dangerous conditions and ADA violations that exist at Gui-Rock

and the Property, including those alleged herein.

       44.     Plaintiff’s requested relief serves the public interest.

       45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, HK & EW INVESTMENTS INC. and WH & ES INVESTMENT

LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, HK & EW

INVESTMENTS INC. and WH & ES INVESTMENT LLC, to modify Gui-Rock and the

Property to the extent required by the ADA.



                                                 11
Case 3:19-cv-01850-B Document 1 Filed 08/02/19                Page 12 of 13 PageID 12



   WHEREFORE, Plaintiff prays as follows:

   (a)   That the Court find Defendant, HK & EW INVESTMENTS INC., in violation of

         the ADA and ADAAG;

   (b)   That the Court find Defendant, WH & ES INVESTMENT LLC, in violation of

         the ADA and ADAAG

   (c)   That the Court issue a permanent injunction enjoining Defendants, HK & EW

         INVESTMENTS INC. and WH & ES INVESTMENT LLC, from continuing

         their discriminatory practices;

   (d)   That the Court issue an Order requiring Defendants, HK & EW INVESTMENTS

         INC. and WH & ES INVESTMENT LLC, to (i) remove the physical barriers to

         access and (ii) alter the subject Gui-Rock and the Property to make it readily

         accessible to and useable by individuals with disabilities to the extent required by

         the ADA;

   (e)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

         and costs; and

   (f)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                           Dated: August 2, 2019

                                           Respectfully submitted,

                                           Law Offices of
                                           THE SCHAPIRO LAW GROUP, P.L.

                                           /s/ Douglas S. Schapiro
                                           Douglas S. Schapiro, Esq.
                                           Northern District of Texas ID No. 54538FL
                                           Attorney-in-Charge of Plaintiff
                                           The Schapiro Law Group, P.L.


                                             12
Case 3:19-cv-01850-B Document 1 Filed 08/02/19    Page 13 of 13 PageID 13



                                7301-A W. Palmetto Park Rd., #100A
                                Boca Raton, FL 33433
                                Tel: (561) 807-7388
                                Email: schapiro@schapirolawgroup.com


                                Law Offices of
                                LIPPE & ASSOCIATES

                                 /s/ Emil Lippe, Jr.
                                 Emil Lippe, Jr., Esq.
                                 State Bar No. 12398300
                                 Lippe & Associates
                                 12222 Merit Drive, Suite 1200
                                 Dallas, TX 75251
                                 Tel: (214) 855-1850
                                 Fax: (214) 720-6074
                                 emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                KIM TURNER




                                  13
